DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 
Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26 and 32-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataoka et al. (JP H0558866).
Kataoka et al. disclose oral care compositions capable of removing bacteria from teeth surfaces through non-antibacterial or non-bactericidal action to effect inhibition of plaque formation and effectively prevent periodontosis. The compositions contain, as active ingredient(s), deoxyribonucleic acid (DNA), ribonucleic acid (RNA) and/or derivative(s) therefrom in an amount from 0.001-2wt.%. The DNA is e.g. extracted from soft roe of fish; while the RNA is from yeast. The present composition can be prepared into toothpaste, tooth powder, tooth liquid, mouthwash, gingiva massage cream, liquid or pasty shoulder liniment, troche, chewing gum, or candy (Abstract).  An active ingredient, in addition to the above-mentioned DNA, RNA, etc., includes cationic sterilization such as triclosan, chlorhexidine, benzethonium chloride, and cetylpyridinium chloride; sodium monofluorophosphate, alkali metal monofluorophosphates such as potassium monofluorophosphate and sodium fluoride. The amount of these active ingredients to be compounded can be in an amount as long as the effects of the present invention are not impaired (paragraph 0023). An exemplified toothpaste comprises precipitating silica (25.0%), Glycerin (25.0%); Polyvinylpyrrolidone (1.0%); Sodium lauryl sulfate (1.0%); Lauroyl polyglycerin ester (1.0%); Polyoxyethylene (60 mol) Sorbitan monolaurate (0.5%); Sodium saccharin (0.2%); Ethyl paraoxybenzoate (0.1%); Chlorhexidine hydrochloride (0.1%); Deoxyribonucleic acid sodium salt (0.5%) (Average molecular weight 1,000,000); Perfume (1.0%) and water (Example 2).
The compositions comprise both deoxyribonucleic acid sodium and chlorhexidine and are used in the oral cavity. Therefore, the deoxyribonucleic acid sodium would inherently counteract any issues caused by the chlorhexidine meeting the method of treating the side effects of chlorhexidine in a patient undergoing chlorhexidine treatment. 
Therefore Kataoka et al. anticipate the instant claims. 

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 21-26 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (JP H0558866) in view of Kitagori et al (JP 2017178906) and Hirose et al. (JP 2006219431).
Kataoka et al. disclose oral care compositions and are discussed above. It is believed that Kataoka et al. anticipate the instant claims. However, purely arguendo and for the purposes of this rejection, Kataoka et al. differ from the instant claims insofar as it does not specifically disclose the method for the treatment of the side effects of chlorhexidine.
Kitagori et al. disclose chlorhexidine cause irritation to the oral mucosa. Bactericidal and antibacterial agents have a bactericidal effect, so when they are contained in the mouth, they cause irritation similar to numbness and tingling pain in the oral mucosa and tongue, and there is also a strong and unpleasant component odor. Therefore, an improvement of the feeling of use is desired (Bottom of page 1 of Translation).
Hirose et al. disclose deoxyribonucleic acid is a white or white powder and is odorless. It is composed of nitrogen-containing base, pentose sugar and phosphoric acid. In cosmetics, DNA and its sodium salt and potassium salt are widely used because of their moisturizing effect and cell activation (Bottom of page 24 of Translation).
It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have used the DNA and the composition of Kataoka et al. in a method for treating the side effects of chlorhexidine because chlorhexidine can cause irritation and the DNA would sooth the irritation due to its moisturizing effect and cell activation.

2) Claims 21-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (JP H0558866) in view of Boiocchi (WO 2016/112998) in further view of Kitagori et al (JP 2017178906) and Hirose et al. (JP 2006219431).
Kataoka et al. disclose oral care compositions and are discussed above. They differ from the instant claims insofar as they do not disclose that the mouthwashes comprise metabisulfite salt, ascorbic acid sodium citrate and polyvinyl pyrrolidone-vinylacetate. 
Boiocchi discloses oral care compositions including mouthwashes. The mouthwashes are chlorhexidine based mouthwashes. Chlorhexidine has however the major drawback of causing brownish staining on the surface of the teeth as well as on prosthesis and tongue, which reduce significantly the patient compliance. In order to overcome said problem, anti- disclororant systems (ADS) have been developed, which comprise adding in the chlorhexidine formulation sodium metabisulfite, for its property of preventing the Maillard reaction, and ascorbic acid, which interfere with the formation of ferric disulfur organic compound. Though the above, there is the need of improved mouthwash preparations, which could solve the problem of the teeth discoloration (page 2). Polyvinylpyrrolidone-vinylacetate is used with chlorhexidine in a mouthwash for the treatment of or the prevention of the formation of plaque (page 10). The mouthwash preparation comprises ascorbic acid from 0.1-1.5% (w/v), chlorhexidine digluconate from 0.05-0.3% (w/w), PVP-VA copolymer from 0.05-0.3%, sodium metabisulfite from 0.1-0.5% (w/v) and sodium citrate from 1.0-1.5% (EXAMPLE 1).
It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have used PVP-VA copolymer from 0.05-0.3%, sodium metabisulfite from 0.1-0.5% (w/v), ascorbic acid from 0.1-1.5% (w/v),  and sodium citrate from 1.0-1.5% in the compositions of Kataoka et al. when formulating a mouthwash motivated by the desire to inhibit discoloration and to prevent the formation of plaque as disclosed by Boiocchi.
Kataoka et al. in view of Boiocchi differs from the instant claims insofar as it does not disclose the method for the treatment of the side effects of chlorhexidine.
Kitagori et al. disclose chlorhexidine cause irritation to the oral mucosa. Bactericidal and antibacterial agents have a bactericidal effect, so when they are contained in the mouth, they cause irritation similar to numbness and tingling pain in the oral mucosa and tongue, and there is also a strong and unpleasant component odor. Therefore, an improvement of the feeling of use is desired (Bottom of page 1 of Translation).
Hirose et al. disclose deoxyribonucleic acid is a white or white powder and is odorless. It is composed of nitrogen-containing base, pentose sugar and phosphoric acid. In cosmetics, DNA and its sodium salt and potassium salt are widely used because of their moisturizing effect and cell activation (Bottom of page 24 of Translation).
It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have used the DNA and composition of Kataoka et al. in view of Boiocchi in a method for treating the side effects of chlorhexidine because chlorhexidine can cause irritation and the DNA would sooth the irritation due to its moisturizing effect and cell activation.

Claims 21-36 are rejected.
No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612